Title: William Alexander to Franklin and William Temple Franklin, 8 July 1783
From: Alexander, William
To: Franklin, Benjamin,Franklin, William Temple


          
            Dear Sir
            Tuesday 8 July 1783
          
          Betsey wrote you last week to ask a day
            when you & your son Can dine wt Madme de la Marke any time before the 20th— We have
            no Answer— You will oblige me by desiring your son to write— On recolection I address
            this to Him & beg He will drop me a line to st Germains—
          I am most faithfully Your & His Most obt hble s
          
            W Alexander
          
         
          Addressed: A Monsieur / Monsieur
            Franklin Fils / a Passy
          Notations: W Alexander 8 July 83 / W
            Alexander 8 July 1783
        